Citation Nr: 9923727	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-23 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The appellant and his fiancée


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The Board remanded this case to the RO 
for further development in October 1996 and March 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran participated in combat with the enemy during 
his tour of duty in the Republic of Vietnam and has been 
diagnosed with PTSD subsequent to service.


CONCLUSION OF LAW

PTSD was incurred was incurred as a result of service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not inherently implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist with 
the development of facts pertinent to his claim, as mandated 
by 38 U.S.C.A. § 5107(a).

In order to establish service connection for a particular 
disorder, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  With 
regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires current 
medical evidence establishing a clear diagnosis of the 
condition, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence, and no further development or 
corroborative evidence will be necessary provided that the 
veteran's testimony is found to be satisfactory.  Such 
testimony must be credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998).  However, if it is determined that the veteran did 
not engage in combat with the enemy, or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
is not sufficient to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain some 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
alleged stressor.  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

Initially, then, the Board has reviewed the veteran's claims 
file to determine whether he participated in combat with the 
enemy or experienced a verifiable stressor during service.  
The veteran's military records establish that he served in 
the Republic of Vietnam from May 1969 to March 1970, and his 
military commendations include the Army Commendation Medal, 
the National Defense Service Medal, the Vietnam Service 
Medal, the Vietnam Campaign Medal, and one overseas bar.  
During his tour of duty in the Republic of Vietnam, he served 
in the 1st Battalion, 69th Armor, 4th Infantry Division, and 
his principal duties included work as an armor crewman, a 
loader, and a tank driver.  

The Board observes that the veteran was assigned to Company B 
of the 1st Battalion, 69th Armor, 4th Infantry Division from 
August 1969 to March 1970, and records of the 1st Battalion, 
69th Armor, 4th Infantry Division, as supplied by the United 
States Armed Services Center for Research of Unit Records 
(Unit Records Center), show that, in January 1970, Company B 
was involved in the "Battle of Hill 564."  These records 
further indicate that tanks from Company B were involved in 
this battle, and those tanks "came under heavy attack from a 
well dug-in enemy force employing automatic weapons, anti-
tank rockets, and snipers."  Moreover, a cover letter from 
the Unit Records Center indicates that the veteran's unit was 
involved in several combat battles.  While the records from 
the 1st Battalion, 69th Armor, 4th Infantry Division do not 
specifically mention the veteran's name in conjunction with 
the documentation of the noted battle, and although the 
veteran has not been shown to have received such combat 
citations as the Combat Infantryman Badge or the Purple Heart 
(although the Army Commendation Medal may be combat-related 
in certain circumstances), the Board is satisfied that the 
aforementioned military records establish that he 
participated in combat with the enemy while serving in the 
Republic of Vietnam.  See Suozzi v. Brown, 10 Vet. App. 307, 
310-11 (1997) (verification of a stressor does not require 
"corroboration of every detail including the appellant's 
personal participation" in the stressful event).  Moreover, 
the combat action described in these records is consistent 
with the veteran's reported history of being subjected to 
mortar rounds while operating a tank, as noted in a statement 
received by the RO in April 1993 and in the testimony from 
his July 1994 VA hearing.

The question then becomes whether the veteran has a diagnosis 
of PTSD.  In this regard, the Board observes that his June 
1993 VA psychiatric examination report does not contain a 
diagnosis of PTSD; while the examiner diagnosed depression, 
he noted that the veteran did not appear to meet all of the 
formal criteria for PTSD.  However, this examiner also noted 
that "the examination at this point should be regarded as 
incomplete."  Further VA treatment and hospitalization 
records contain  the diagnosis of PTSD.  For example, a 
January 1994 report from a VA psychologist, which includes a 
diagnosis of PTSD, indicates that the veteran "appeared to 
seriously struggle with how to improve his functioning and 
how to come to terms with some of the experiences from 
Vietnam."  The Board also observes that the veteran has 
undergone a course of therapy from the VA for this disorder.

In this case, the record establishes that the veteran 
participated in combat with the enemy during service and that 
he has been treated for PTSD subsequent to service.  As such, 
the Board finds that the veteran, in fact, has a diagnosis of 
PTSD based on stressful combat experiences during service.  
Accordingly, service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

